Exhibit 10.1

August 1, 2006

David E. McComas

ECCA Management Services, LTD.

11103 West Avenue

San Antonio, Texas 78213-1392

 

  Re: Severance

Dear David:

This letter sets forth the conditions under which you will be entitled to
receive severance benefits if we terminate your employment relationship for
reasons other than Cause, or you resign as a result of a Material Change during
the term of this Agreement. For definitions of these and other capitalized
terms, see Appendix A. The term of this Agreement is from August 1, 2006 (or
closing of the merger of Franklin Merger Sub Inc. (“Merger Sub”), a subsidiary
of HVHC Inc. (“HVHC”), with and into ECCA Holdings Corporation (“ECCA Holdings”)
pursuant to that certain Agreement and Plan of Merger, dated as of April 25,
2006, by and among HVHC, Merger Sub, ECCA Holding Shareholder Trust, and ECCA
Holdings, if later) to December 31, 2008. This Agreement applies to terminations
of employment during this term.

In return for this promise to pay severance under certain circumstances, you
agree to comply with the various covenants and restrictions below, regardless of
the reason for your termination of employment.

Amount of Severance. If you qualify for severance, ECCA Management Services,
LTD. (ECCA Services) will pay you an amount equal to 200% of your base annual
salary at the time of termination, in equal installments over twenty-four
(24) months.

Management Incentive Plan Payments (MIP). If you qualify for severance, you will
also receive (i) any MIP payment for the calendar year preceding your
termination, if it was not previously paid to you or deferred, and (ii) a
portion of the MIP payment you have earned during the year of termination, pro
rated based upon the number of your complete months of employment during the
year. These MIP payments will be made at the same time such payments are
normally made for the applicable year to executives who continue in employment,
but in any case by March 15 of the year following the performance year to which
the payment relates. Amounts are payable based on actual performance.

Benefits. ECCA Services will also pay up to eighteen (18) months’ worth of COBRA
premiums for health care coverage that you elect to receive under the ECCA
welfare benefit plan (“Plan”) while you are eligible for COBRA, unless you are
eligible for health insurance benefits as an employee or dependent under the
Plan. The COBRA premium payment will be calculated on the basis of what it costs
ECCA Services to provide similarly situated active employees with



--------------------------------------------------------------------------------

health coverage under the Plan. In addition, ECCA Services will pay you an
amount equal to eighteen (18) months of premiums for employer-provided
group-term life insurance coverage (based upon the premium rate in effect at the
time of your termination), in a lump sum as soon as practicable following your
termination.

Except as provided above or as provided to terminated employees under the
specific terms of a qualified or non-qualified employee benefit plan, fringe
benefit or compensation program in which you are eligible to participate, you
will not be entitled to any other benefits or compensation from ECCA Services
after (or as a result of) your termination of employment. You also may not
receive severance under any other agreement, plan or arrangement with ECCA
Services or any Affiliate.

Qualifying for Severance. You will qualify for severance under this Agreement
if, during the term of this Agreement, (i) we terminate your employment for
reasons other than Cause, or (ii) you elect to resign within sixty (60) days
after you have knowledge of a Material Change. As noted above, these capitalized
terms are defined in Appendix A. In any case, you must timely sign and return a
General Release and Waiver Agreement (and not revoke it) provided by ECCA
Services in order to receive severance or benefits under this Agreement. A copy
of the Release that ECCA Services currently uses is available for review upon
request.

However, you will NOT qualify for severance if any of the following apply:
(i) you are terminated for Cause, (ii) you choose to remain employed by ECCA
Services (or a successor entity or any Affiliate) more than sixty (60) days
after the occurrence of a Material Change, (iii) you voluntarily resign or
retire (other than due to a Material Change), (iv) your termination is due to
long-term disability entitling you to disability benefits from the applicable
ECCA long-term disability plan or death, or (v) you decline to sign and return
the General Release and Waiver Agreement within the time specified by the
Company, or you attempt to revoke it.

Your Covenants. In consideration for the opportunity to receive severance
hereunder, you agree to the following:

 

(1) During your employment and after your separation (for whatever reason), you
will not disclose ECCA’s Confidential Information to others (except as required
in the normal performance of your duties for the Company) or use such
information for your own advantage or for the advantage of others. All records,
files, materials and Confidential Information obtained by you in the course of
your employment with the Company are confidential and proprietary and shall
remain the exclusive property of the Company. This provision does not preclude
you from providing truthful information to the extent required by subpoena,
court order, search warrant or other legal process, but you must immediately
notify the General Counsel of the Company of such request in order to provide us
with the opportunity to object in the appropriate forum and obtain a ruling on
our objection.

 

(2) Upon the Company’s request at any time, or upon separation from employment
(for whatever reason), you will deliver to ECCA (a) all documents and materials
containing ECCA trade secrets and other Confidential Information, and (b) all
other documents, materials and other property belonging to ECCA that are in your
possession or under your control, including, but not limited to,
company-provided automobiles, computers, cellular telephones, pagers, rolodexes
or address/telephone books.

 

2



--------------------------------------------------------------------------------

(3) During the term of this Agreement and for twelve (12) months after your
separation (for whatever reason), you will not directly or indirectly, in any
capacity whatsoever, entice, induce or solicit, or attempt to entice, induce or
solicit, any individual or entity having a business relationship with ECCA,
whether as an employee, consultant, customer or otherwise, to terminate or cease
such relationship or to divert any business from ECCA.

 

(4) During the term of this Agreement and for twelve (12) months after your
separation (for whatever reason), you will not own (other than as a shareholder
of less than 1% of a publicly traded entity), accept employment in any capacity
with, serve as a consultant for, or otherwise provide services or support of any
nature to any entity, company, corporation or person engaged in Optical
Retailing in any geographic area in which the Company does business (for
purposes of this Agreement, “Optical Retailing” shall be defined as any retail
company in which gross sales from the sale of optics and optical related devices
(such as eyeglasses, sunglasses and eye contact lenses) is greater than fifteen
(15%) percent of its total gross sales). After separation, you may ask the
Chairman of Eye Care Centers of America, Inc., by written request, to reduce or
modify the scope of this non-competition clause. The decision to grant or deny
such a request shall be within the sole discretion of the Chairman of Eye Care
Centers of America, Inc., and shall be effective only if it is in writing.

By signing this Agreement, you agree that these covenants are reasonable as to
time, geographical area and scope of activity and do not impose a restriction
greater than is necessary to protect the Company’s goodwill, proprietary
information and business interests. You also agree that this Agreement provides
enhanced protections and benefits you would otherwise not be entitled to, and
that these protections and benefits constitute valuable consideration sufficient
to support the obligations described above. You also agree that any breach of
these covenants is likely to cause irreparable injury to the Company and that
damages for any breach are difficult to calculate. Therefore, the Company shall,
at its election, be entitled to injunctive and other equitable relief from a
court in addition to whatever other relief or remedies, including damages, may
be available.

Miscellaneous. This Agreement: (i) may be amended only by a written instrument
which is executed by both parties, (ii) shall be governed by the laws of Texas,
without regard to its conflict of law provisions, (iii) is intended to be
legally valid and binding, (iv) is intended to comply with Section 409A of the
Internal Revenue Code, (v) contains our entire agreement relative to its subject
matter and supersedes all severance or employment agreements or understandings
in effect prior to its execution, including your employment agreement that was
effective the 1st day of March, 2005, by and between ECCA Management Services,
LTD., and you, and (vi) does not establish a durational term of employment or
alter the nature of the at-will relationship between the two parties.

You also agree that: (i) if a court of competent jurisdiction determines a
portion of this Agreement to be invalid or unenforceable, the remainder of this
Agreement shall not be affected and shall be enforceable to the fullest extent
permitted by law, (ii) ECCA Services may withhold taxes from payments made under
the Agreement, and (iii) you may not assign any rights or obligations you have
under the Agreement. ECCA’s rights and duties under this Agreement shall be
transferred to, and shall be binding upon, any corporation or other entity which
succeeds to the rights and obligations of ECCA by operation of law or otherwise.

 

3



--------------------------------------------------------------------------------

If you agree to the terms and conditions of this Agreement, please countersign
below, retain a copy for your files, and return this original to me.

 

Sincerely,

/s/ James J. Denny

ECCA Management Services, LTD. ECCA Management, Inc., General Partner James J.
Denny, President

October 25, 2006

Date

 

/s/ David McComas

Executive

October 25, 2006

Date

 

4



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Affiliate” means any affiliate of the Company and includes subsidiaries,
partners and joint venture partners of the Company, and any company, joint
venture partner or other entity at least 50% owned, directly or indirectly, by
Highmark Inc.

“Cause” means: (i) the willful or gross neglect of your duties, including your
refusal to follow written directives of the Chairman of Eye Care Centers of
America, Inc., or his designee; (ii) your conviction of a felony; (iii) willful
or gross misconduct by you which materially injures ECCA, monetarily or
otherwise; or (iv) your material breach of any obligation under this letter
agreement.

“Company” or “ECCA” refers to ECCA Management Services, LTD, ECCA Management,
Inc., and Eye Care Centers of America, Inc., and each of them. For purposes of
your covenants in the letter agreement, Affiliates of ECCA are included in the
definition.

“Confidential Information” means information of or about the Company or any of
its affiliates that the Company (or affiliate) does not make available to the
public in the normal course of its business, including information and knowledge
pertaining to products and services, ideas, plans, trade secrets, know-how,
proprietary information, advertising, distribution and sales methods and
systems, sales figures, customer and account lists, and the relationships
between the Company, its affiliates, and their accounts, clients and suppliers.

“Material Change” means the occurrence of any of the following events, which
remains uncorrected for ten (10) days after you have made written demand to the
Chairman of Eye Care Centers of America, Inc., for correction: (i) any reduction
in or failure to pay base salary; (ii) any material reduction in the aggregate
employee benefits available to you, other than an amendment, modification or
termination of an employee benefit that applies on a non-discriminatory basis to
similarly situated employees. However, a Material Change does not occur due to a
change in, or diminution of, your job responsibilities or accountabilities. The
demand for correction described above must be provided within sixty (60) days
after you have knowledge of a Material Change. If demand for correction is
timely provided, the sixty (60) day period for resignation described in
“Qualifying for Severance” above will not end prior to the end of the ten
(10) day correction period.

 

5